Case 1:99-mc-09999 Document 297-7 Filed 03/16/20 Page 1 of 1 PageID #: 20406



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  EXELA PHARMA SCIENCES, LLC,


                         Plaintiff,

         v.
                                                             Civil Action No.: _________
  ETON PHARMACEUTICALS, INC.,
                                                         JURY TRIAL DEMANDED

                         Defendant.



                          EXELA PHARMA SCIENCES, LLC’S
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure Rule 7.1 the undersigned counsel of record for

Plaintiff Exela Pharma Sciences, LLC certifies as follows:

       Exela Pharma Sciences, LLC is owned by Exela PharmSci, Inc. Exela PharmSci, Inc. is

owned by Exela Holdings, Inc. and Exela PharmSci Private Limited. No publicly-held corporation

owns 10% or more of Exela Pharma Sciences, LLC’s stock.




 Dated: March 16, 2020                          By: /s/ Robert M. Oakes
                                                    Robert M. Oakes (#5217)
                                                    FISH & RICHARDSON P.C.
                                                    222 Delaware Avenue, 17th Floor
                                                    P.O. Box 1114
                                                    Wilmington, DE 19899
                                                    Tel: (302) 652-5070
                                                    oakes@fr.com

                                                ATTORNEY FOR PLAINTIFF
                                                EXELA PHARMA SCIENCES, LLC
